       Case 3:10-md-02143-RS Document 2931 Filed 07/10/20 Page 1 of 3

                     UNITED STATES COURT OF APPEALS
                                                               FILED
                             FOR THE NINTH CIRCUIT
                                                                JUL 09 2020
                                                              MOLLY C. DWYER, CLERK
                                                               U.S. COURT OF APPEALS




In re: OPTICAL DISK DRIVE                  No. 17-15065
PRODUCTS ANTITRUST
LITIGATION,
                                           D.C. No. 3:10-md-02143-RS
------------------------------             U.S. District Court for Northern
                                           California, San Francisco
INDIRECT PURCHASER CLASS,
                                           MANDATE
               Plaintiff - Appellee,

 v.

CONNER ERWIN,

               Objector - Appellant,

  v.

PANASONIC CORPORATION; et al.,

               Defendants - Appellees.




In re: OPTICAL DISK DRIVE                  No. 17-15143
PRODUCTS ANTITRUST
LITIGATION,
                                           D.C. No. 3:10-md-02143-RS
------------------------------             U.S. District Court for Northern
                                           California, San Francisco
INDIRECT PURCHASER CLASS,

               Plaintiff - Appellee,
       Case 3:10-md-02143-RS Document 2931 Filed 07/10/20 Page 2 of 3




 v.

BARBARA COCHRAN,

               Objector - Appellant,

  v.

PANASONIC CORPORATION; et al.,

               Defendants - Appellees.




In re: OPTICAL DISK DRIVE                     No. 17-17439
PRODUCTS ANTITRUST
LITIGATION,
                                              D.C. No. 3:10-md-02143-RS
------------------------------                U.S. District Court for Northern
                                              California, San Francisco
INDIRECT PURCHASER CLASS,

               Plaintiff - Appellee,

  v.


CONNER ERWIN,

               Objector - Appellant,

  v.

PANASONIC CORPORATION; et al.,

               Defendants - Appellees.


       The judgment of this Court, entered May 15, 2020, takes effect this date.
       Case 3:10-md-02143-RS Document 2931 Filed 07/10/20 Page 3 of 3

      This constitutes the formal mandate of this Court issued pursuant to Rule

41(a) of the Federal Rules of Appellate Procedure.

      Costs are taxed against the appellee in the amount of $1200.10 awarded to

appellant Erwin Conner.

                                             FOR THE COURT:

                                             MOLLY C. DWYER
                                             CLERK OF COURT

                                             By: Rebecca Lopez
                                             Deputy Clerk
                                             Ninth Circuit Rule 27-7
